Name: Regulation (EEC) No 2782/75 of the Council of 29 October 1975 on the production and marketing of eggs for hatching and of farmyard poultry chicks
 Type: Regulation
 Subject Matter: marketing;  agricultural activity;  agricultural structures and production;  animal product
 Date Published: nan

 Avis juridique important|31975R2782Regulation (EEC) No 2782/75 of the Council of 29 October 1975 on the production and marketing of eggs for hatching and of farmyard poultry chicks Official Journal L 282 , 01/11/1975 P. 0100 - 0103 Finnish special edition: Chapter 3 Volume 6 P. 0232 Greek special edition: Chapter 03 Volume 14 P. 0090 Swedish special edition: Chapter 3 Volume 6 P. 0232 Spanish special edition: Chapter 03 Volume 9 P. 0170 Portuguese special edition Chapter 03 Volume 9 P. 0170 REGULATION (EEC) No 2782/75 OF THE COUNCIL of 29 October 1975 on the production and marketing of eggs for hatching and of farmyard poultry chicks THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to Council Regulation (EEC) No 2771/75 (1) of 29 October 1975 on the common organization of the market in eggs, and in particular Article 2 thereof; Having regard to Council Regulation (EEC) No 2777/75 (2) of 29 October 1975 on the common organization of the market in poultrymeat, and in particular Article 2 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament (3); Whereas, in order to attain the objectives set out in Article 39 of the Treaty with respect to poultry, Regulations (EEC) No 2771/75 and (EEC) No 2777/75 provide for measures to facilitate the adaptation of supply to demand; Whereas these measures include in particular those which are intended to facilitate the introduction of short and long term forecasts based on the knowledge of the production recourses employed and also marketing standards which may relate to packing, transport and marking; Whereas an exact knowledge of the number of incubated eggs, and of the number of chicks hatched, classified according to species, category and type of poultry, makes it possible to forecast the development of the market in poultry products ; whereas, to that end, provisions should also be made for the collection of statistics relating to flocks of grandparent stock and parent stock birds; Whereas, in order to forecast market trends with the greatest possible accuracy and as soon as possible, the data relating to incubated eggs, chicks hatched and chicks marketed should be collected at regular intervals; Whereas it is further necessary to identify eggs for hatching produced in the Community, so as to be able to distinguish them from the eggs subject to Council Regulation (EEC) No 2772/75 (4) of 29 October 1975 on marketing standards for eggs ; whereas, therefore, such identification must be made in the Community by the individual marking of eggs for hatching ; whereas, however, it is necessary to provide that, in the Member States which authorize it, this identification can be carried out according to special packing provisions ; whereas that latter possibility must not, however, result in the marketing without a special distinguishing mark of eggs which have been removed from the incubator; Whereas the sluice-gate prices and levies are different for eggs for hatching and for other eggs ; whereas, it is necessary to enable a clear distinction between those products by marking eggs for hatching; Whereas the same is true for exports, owing in particular to the provisions for granting refunds ; whereas, however, account must be taken, as far as possible, of the provisions which might exist as regards identification in third countries so as to avoid disrupting trade with those countries; Whereas a distinguishing number, given to each establishment and stamped on eggs for hatching or on packings containing eggs for hatching or chicks, may facilitate the marketing of these products and checking of compliance with the provisions of the Regulation; Whereas, both in respect of marketing and checking, it is essential to enter on the accompanying documents information relating in particular both to the nature of the batch of chicks or eggs for hatching and to its origin ; whereas, therefore, certain of these particulars must be shown on the packings; (1)See page 49 of this Official Journal. (2)See page 77 of this Official Journal. (3)OJ No C 128, 9.6.1975, p. 39. (4)See page 56 of this Official Journal. Whereas the establishments in question must be assured that any specific information concerning them will benefit from anonymity and statistical secrecy; Whereas establishments which, owing to their slight commercial importance, have no appreciable influence on overall statistical results or on market developments should be exempted from the obligation to comply with this Regulation, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation: 1. "Eggs for hatching" means poultry eggs falling within subheading 04.05 A I a) of the Common Customs Tariff intended for the production of chicks, classified according to species, category and type and identified in accordance with this Regulation. 2. "Chicks" means live poultry the weight of which does not exceed 185 grammes falling within subheading 01.05 A of the Common Customs Tariff, of the following categories: (a) Utility chicks : chicks of one of the following types: (i) table type chicks : chicks intended to be fattened and slaughtered before reaching sexual maturity, (ii) laying chicks : chicks intended to be raised with a view to the production of eggs for consumption, (iii) dual purpose chicks : chicks intended either for laying or for the table; (b) Parent stock chicks : chicks intended for the production of utility chicks; (c) Grandparent stock chicks : chicks intended for the production of breeding chicks. 3. "Establishment" means the establishment or part of an establishment for each of the following sectors of activity: (a) pedigree breeding establishment : an establishment, for the production of eggs for hatching intended for the production of grandparent stock, parent stock or utility chicks; (b) breeding establishment : an establishment for the production of eggs for hatching intended for the production of utility chicks; (c) hatchery : an establishment for incubating eggs, hatching and supplying chicks. 4. "Capacity" means the maximum number of eggs for hatching which may be placed simultaneously in incubators excluding hatchers. Article 2 1. The marketing and transport of eggs for hatching and of chicks as well as the incubation of eggs for hatching shall only be permitted on the territory of the Community for trade or commercial purposes if the provisions of this Regulation are observed. 2. However, pedigree breeding and other breeding establishments with less than 100 birds and hatcheries with a capacity of less than 1 000 eggs for hatching shall not be obliged to observe this Regulation. Article 3 Every establishment shall be registered, at its request, by the competent agency appointed by the Member State and shall receive a distinguishing number. The distinguishing number may be withdrawn from establishments which do not comply with the provisions of this Regulation. Article 4 Every Member State shall communicate to the other Member States and to the Commission, not later than three months after the entry into force of this Regulation, the list of establishments situated on its territory specifying the distinguishing number, name and address of each establishment. Any amendment to that list shall be communicated at the beginning of each quarter to the Member States and to the Commission. Article 5 1. Eggs for hatching shall be marked individually. The marking shall be carried out by the producer establishment which shall print its distinguishing number on the eggs for hatching. 2. However, Member States may authorize the identification of eggs for hatching by means of a tape affixed to the pack in such a way that it is rendered unusable on opening ; that tape shall at least bear the name of the species of poultry from which the eggs originate and the distinguishing number of the producer establishment. The Member State exercising this power shall inform the other Member States and the Commission thereof and shall communicate to them the provisions made to that end. Eggs for hatching thus identified may be transported, marketed or placed in incubation only in the Member States exercising this power. 3. Eggs for hatching shall be transported in perfectly clean packs, containing only eggs for hatching of the same species, category and type of poultry, originating in one establishment and bearing at least the words : "eggs for hatching", "Bruteier", "oeufs Ã couver", "uova da cova", "broedeieren" or "rugeÃ ¦g". 4. In order to comply with the provision in force in certain importer third countries, eggs for hatching intended for export and their packings may bear particulars other than those provided for in this Regulation, provided that they are not likely to be confused with the latter and with those provided for in Regulation (EEC) No 2772/75 and its implementing Regulations. Article 6 Eggs for hatching from third countries may be imported only if they bear, in type at least three mm high, the name of the country of origin and the printed words "hatching", "Brutei", "Ã couver", "cova", "broedei" or "rugeÃ ¦g". Their packings must contain only eggs for hatching of the same species, category and type of poultry from the same country of origin and sender, and must bear at least the following particulars: (a) the information shown on the eggs; (b) the species of poultry from which the eggs come; (c) the sender's name or business name and address. Article 7 Each hatchery shall keep one or more registers where the following particulars shall be entered by species, category (grandparent, parent or utility stock) and type (table use, laying or dual purpose): (a) the date on which the eggs are placed in incubation and the number of incubated eggs, the distinguishing number of the establishment in which the eggs for hatching were produced and the number of unmarked eggs removed from the incubator; (b) the date of hatching, the number of chicks hatched and the number of chicks intended for actual use. Article 8 Eggs for hatching which are not marked before being incubated and which are removed from the incubator shall be destroyed or, if they are marketed as industrial eggs within the meaning of Article 1 (2) of Regulation (EEC) No 2772/75, shall bear a distinguishing mark to be specified. Article 9 1. Each hatchery shall communicate monthly to the competent agency of the Member State, by species, category and type, the number of eggs placed in incubation, the number of chicks hatched and the number of chicks intended for actual use. 2. Statistical data on flocks of grandparent stock and parent stock birds shall be requested as required from establishments other than those referred to in paragraph 1, according to the rules and conditions adopted in accordance with the procedure laid down in Article 17 of Regulation (EEC) No 2777/75. Article 10 1. The Member States shall, as soon as the data referred to in Article 9 is received and analyzed, communicate to the Commission a monthly summary based on the data for the previous month. In addition, the summary submitted by the Member States shall show the number of chicks imported and exported during the same month, according to species, category and type of poultry. 2. The Commission shall collate and use this summarized information. It shall inform the Member States thereof. Article 11 1. The chicks shall be packed by species, type and category of poultry. 2. The boxes shall contain only chicks from the same hatchery and shall show at least the distinguishing number of the hatchery. Article 12 Chicks originating in third countries may be imported only if they are grouped in accordance with Article 11 (1). The boxes must contain only chicks from the same country of origin and sender and shall bear at least the following particulars: (a) the name of the country of origin; (b) the species of poultry to which the chicks belong; (c) the sender's name or business name and address. Article 13 1. An accompanying document shall be drawn up in respect of each batch of eggs for hatching or chicks dispatched and shall bear at least the following particulars: (a) the name or business name and the address of the establishment and its distinguishing number; (b) the number of eggs for hatching or chicks according to species, category and type of poultry; (c) the date of dispatch; (d) the name and address of the consignee. 2. As regards batches of eggs for hatching and of chicks imported from third countries, the distinguishing number of the establishment must be replaced by the name of the country of origin. Article 14 The particulars required under this Regulation shall be written legibly. These particulars and the accompanying documents shall be written in at least one Community language. Article 15 In order to comply with the provisions in force in certain importer third countries, packages for export may bear particulars other than those provided for in this Regulation, on condition that they are not likely to be confused with the latter. Article 16 Agencies appointed by each Member State shall check that the provisions of this Regulation are observed. The list of these agencies shall be communicated to the other Member States and to the Commission at the latest one month before the date of entry into force of this Regulation. Any amendment to this list shall be communicated to the other Member States and to the Commission. Article 17 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 17 of Regulation (EEC) No 2771/75 or in Article 17 of Regulation (EEC) No 2777/75 as appropriate. Article 18 1. The Member States shall take all measures necessary to ensure the anonymity and confidential character of information supplied in pursuance of Article 9. 2. The data entered in the registers may be used only by the authorities responsible for the application of this Regulation. Article 19 1. Council Regulation (EEC) No 1349/72 (1) of 27 June 1972 on the production and marketing of eggs for hatching and of farmyard poultry chicks, as amended by Regulation (EEC) No 225/73 (2), is hereby repealed. 2. References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation. Article 20 This Regulation shall enter into force on 1 November 1975. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 October 1975. For the Council The President G. MARCORA (1)OJ No L 148, 30.6.1972, p. 7. (2)OJ No L 27, 1.2.1973, p. 16.